Name: Decision of the Council and of the Representatives of the Governments of the Member States of the European Union, meeting within the Council of 16 June 2011 on the signing, on behalf of the Union, and provisional application of the Air Transport Agreement between the United States of America, of the first part, the European Union and its Member States, of the second part, Iceland, of the third part, and the Kingdom of Norway, of the fourth part; and on the signing, on behalf of the Union, and provisional application of the Ancillary Agreement between the European Union and its Member States, of the first part, Iceland, of the second part, and the Kingdom of Norway, of the third part, on the application of the Air Transport Agreement between the United States of America, of the first part, the European Union and its Member States, of the second part, Iceland, of the third part, and the Kingdom of Norway, of the fourth part
 Type: Decision
 Subject Matter: Europe;  air and space transport;  European construction;  America;  international affairs
 Date Published: 2011-10-29

 29.10.2011 EN Official Journal of the European Union L 283/1 DECISION OF THE COUNCIL AND OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, MEETING WITHIN THE COUNCIL of 16 June 2011 on the signing, on behalf of the Union, and provisional application of the Air Transport Agreement between the United States of America, of the first part, the European Union and its Member States, of the second part, Iceland, of the third part, and the Kingdom of Norway, of the fourth part; and on the signing, on behalf of the Union, and provisional application of the Ancillary Agreement between the European Union and its Member States, of the first part, Iceland, of the second part, and the Kingdom of Norway, of the third part, on the application of the Air Transport Agreement between the United States of America, of the first part, the European Union and its Member States, of the second part, Iceland, of the third part, and the Kingdom of Norway, of the fourth part (2011/708/EU) THE COUNCIL AND THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, MEETING WITHIN THE COUNCIL, Having regard to the Treaty on the Functioning of the European Union and in particular Article 100(2), in conjunction with Article 218(5) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Air Transport Agreement between the European Community and its Member States, on the one hand, and the United States of America, on the other hand (1) (the Air Transport Agreement), signed by the United States of America and the Member States of the European Community and the European Community on 25 and 30 April 2007, as amended by the Protocol to amend the Air Transport Agreement between the United States of America and the European Community and its Member States, signed on 25 and 30 April 2007 (2) (the Protocol), signed by the United States of America, the Member States of the European Union and the European Union on 24 June 2010, explicitly provides for the accession of third countries to the Air Transport Agreement. (2) In accordance with Article 18(5) of the Air Transport Agreement, as amended by the Protocol, the Joint Committee established thereunder has developed a proposal for the accession of Iceland and the Kingdom of Norway to the Air Transport Agreement, as amended by the Protocol. (3) On 16 November 2010 the Joint Committee proposed an Air Transport Agreement between the United States of America, of the first part, the European Union and its Member States, of the second part, Iceland, of the third part, and the Kingdom of Norway, of the fourth part (the Accession Agreement). (4) The Commission has negotiated an Ancillary Agreement between the European Union and its Member States, of the first part, Iceland, of the second part, and the Kingdom of Norway, of the third part, on the application of the Air Transport Agreement between the United States of America, of the first part, the European Union and its Member States, of the second part, Iceland, of the third part, and the Kingdom of Norway, of the fourth part (the Ancillary Agreement). (5) The Accession Agreement and the Ancillary Agreement should be signed and applied on a provisional basis, pending the completion of the procedures for their conclusion, HAVE ADOPTED THIS DECISION: Article 1 The signing of the Air Transport Agreement between the United States of America, of the first part, the European Union and its Member States, of the second part, Iceland, of the third part, and the Kingdom of Norway, of the fourth part and of the Ancillary Agreement between the European Union and its Member States, of the first part, Iceland, of the second part, and the Kingdom of Norway, of the third part, on the application of the Air Transport Agreement between the United States of America, of the first part, the European Union and its Member States, of the second part, Iceland, of the third part, and the Kingdom of Norway, of the fourth part, is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreements. The texts of the Accession Agreement and of the Ancillary Agreement are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Accession Agreement and the Ancillary Agreement on behalf of the Union. Article 3 The Accession Agreement and the Ancillary Agreement shall be applied on a provisional basis as from the date of signature (3) by the Union and, to the extent permitted under applicable national law, by its Member States and by the relevant Parties, pending the completion of the procedures for their conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 16 June 2011. The President VÃ LNER P. (1) OJ L 134, 25.5.2007, p. 4. (2) OJ L 223, 25.8.2010, p. 3. (3) The date of signature of the Accession Agreement and the Ancillary Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.